Citation Nr: 1044355	
Decision Date: 11/26/10    Archive Date: 12/03/10

DOCKET NO.  07-06 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a rating in excess of 10 percent for the Veteran's 
service-connected low back strain (back disability).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1996 to August 1998.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a June 2006 decision by the Department of Veterans 
Affairs (VA) Nashville, Tennessee Regional Office (RO). 

In his January 2007 Substantive Appeal, the Veteran requested the 
opportunity to present testimony before a member of the Board via 
a Videoconference hearing.  The RO sent the Veteran a notice in 
August 2007 informing him that he had been scheduled for such a 
hearing in October 2007.  The Veteran did not respond to this 
notice, and he did not attend his scheduled hearing.  As the 
Veteran has not presented the Board with good cause as to why he 
was not able to attend his requested hearing, he need not be 
rescheduled for such a hearing.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran seeks an increased rating for his service-connected 
back disability, stating that it has increased in severity since 
his most recent VA examination in May 2006.  Specifically, in an 
April 2007 letter, the Veteran stated both that his back 
disability had worsened and that it now was productive of an 
inability to control his bowel movements.  

Pursuant to VA regulation, a reexamination is required when 
"evidence indicates there has been a material change in a 
disability or that the current rating may be incorrect."  38 
C.F.R. § 3.327(a) (2010).

The Board notes that, ordinarily, the passage of time alone does 
not trigger the need for a new examination.  See VAOPGCPREC 11-95 
(1995); see also Palczewski v. Nicholson, 21 Vet. App. 174, 182 
(2007) ("Although evidence submitted between the date of the 
regional office's decision and the Board's review of that 
decision could, in particular instances, conceivably require that 
a new medical examination be provided, the mere passage of time 
between those events does not.").  Here, however, it has been 
more than 4 years since the Veteran was last examined. This fact, 
in conjunction with the Veteran's statements regarding his 
disability and his contentions regarding his examination, 
triggers the need for a new VA examination.

In light of the fact that the Veteran has stated that he now 
suffers from an inability to control his bowel movements, the 
RO/AMC should consider whether this disability should be 
considered in the evaluation of the Veteran's service-connected 
back disability.   

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA 
examination before an examiner with the 
appropriate expertise to determine the 
current nature and severity of his service-
connected back disability.  

The examiner should be provided the claims 
file, and it should be noted in his report 
that the file was reviewed.  

The examiner is also specifically asked to 
comment on whether the Veteran suffers from 
an inability to control his bowel movements.  
If so, the examiner should answer whether it 
is at least as likely as not (i.e. a 50 
percent probability or greater) that the 
Veteran's inability to control his bowel 
movements is caused or aggravated by his 
service-connected back disability.  If 
aggravation is found, the examiner should 
identify the baseline level of severity of 
the Veteran's incontinence, pointing to 
medical evidence before the onset of 
aggravation or the earliest medical evidence 
created at any time between the onset of 
aggravation and the current level of 
severity.  

2.  The RO/AMC shall then readjudicate the 
Veteran's claim.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be allowed 
for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


